419 F.2d 128
Marvin Paul ELLIOTT, Plaintiff-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Defendant-Appellee.
No. 28231 Summary Calendar.
United States Court of Appeals Fifth Circuit.
Dec. 2, 1969.

Marvin Paul Elliott, pro se.
Crawford C. Martin, Atty. Gen. of Texas, Hawthorne Phillips, Executive Asst., Nola White, Sam L. Jones, Jr., Austin, Tex., Robert C. Flowers, Asst. Attys.  Gen., for appellee.
Before THORNBERRY, MORGAN and CARSWELL, Circuit Judges.
PER CURIAM:


1
Marvin Paul Elliott has appealed from the district court's dismissal of his petition for habeas corpus.1


2
The case and the applicable law are well stated in the district court's order as follows:


3
'The petitioner was convicted under the provisions of Texas Penal Code Section 489(c) (489c), which makes it a crime for one who has been convicted of burglary, robbery, or a felony involving an act of violence with a firearm, to have a pistol in his possession away from his home.  The petitioner's sole contention in the instant petition is that Section 489(c) (489c) is unconstitutional.  The contention is without merit.  The Texas Court of Criminal Appeals has found the statute to be constitutional, Castillo v. State, 411 S.W.2d 741 (Tex.Crim.App.1967).  Similar federal legislation placing reasonable restrictions on the possession and use of firearms has also been held constitutional.  18 U.S.C. Sec. 922 (e), (f) (former Section 902, 15 U.S.C.).  United States v.  (Lauchli) Lauchi, 371 F.2d 303 (7 CA 1966); Smith v. United States, 312 F.2d 119 (10 CA 1963); Brown v. Clark, 274 F. Supp. 95 (E.D.La.1967).'


4
Finding no error, we affirm the judgment appealed from.


5
Affirmed.



1
 Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 5 Cir., 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5th Cir., 1969, 417 F.2d 526 (Oct. 7, 1969)